 


109 HR 538 IH: ASU/MCCCD Land Conveyance Act
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 538 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Flake (for himself, Mr. Hayworth, Mr. Grijalva, Mr. Franks of Arizona, Mr. Kolbe, Mr. Pastor, Mr. Shadegg, and Mr. Renzi) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To require the release of the reversionary interest retained by the United States in connection with the conveyance of portions of former Williams Air Force Base, Arizona, to Arizona State University and Maricopa County Community College District. 
 
 
1.Short titleThis Act may be cited as the ASU/MCCCD Land Conveyance Act.
2.Release of interests in real property, former Williams Air Force Base, Arizona
(a)Release required
(1)The Secretary of Education shall release, without consideration, the reversionary interests retained by the United States, and all other terms, conditions, reservations, and restrictions imposed, in connection with the following conveyances of portions of former Williams Air Force Base, Arizona, under the authority of the February 1995 Record of Decision for the disposal of excess Federal property at that installation:
(A)All conveyances to the Arizona Board of Regents, for and on behalf of Arizona State University.
(B)All conveyances to the State Board of Directors for Community Colleges of Arizona for the Governing Board of the Maricopa County Community College District, its successor-in-interest under Chapter 330, Section 59 of the Laws of the State of Arizona and the Quit Claim Deed dated December 12, 2002.
(2)The releases required by paragraph (1) shall include, without limitation, the release of all conditions subsequently imposed on the grantee under quit claim deeds delivered to the grantee in connection with the conveyances.
(b)Instrument of releaseThe Secretary of Education shall execute and file in the appropriate office a deed of release, amended deed, or other appropriate instrument effectuating the release of interests required by this section. 
 
